Opinion by
Mr. Justice Brown,
The common source of title in this ejectment is Margaret Irwin. The question of the right of the plaintiffs to recover was submitted to the jury, but the learned court below, in denying them a new trial, held that, under the record evidence in the case, a verdict ought to have been directed for the defendant. As this was a manifestly correct conclusion, we need not discuss the assignments of error, complaining of the charge, rulings on offers of evidence and answers to points. Margaret Irwin died seized of the land underlaid with the coal, for the recovery of two-thirds of which this ejectment was brought. By her will, dated October 4, 1831, and admitted to probate June 15, 1835, she devised this land to her three grandsons, John Brady Irwin, Joseph Irwin and Henry Fulton Irwin, subject to a life estate in it which she gave to their father, John Irwin, whom she named as her executor and to whom letters testamentary were duly issued. In 1843 — eight years after the will of the testatrix had been admitted to probate— John Irwin, her executor, obtained an order from the Orphans’ Court to sell the farm for the payment of the *560debts of tbe testatrix, and he sold tbe same in pursuance of said order to James Wilson, to whom be executed and delivered a deed for tbe property on June 16,1843. On tbe same day Wilson made a reconveyance to John Irwin, wbo thus became tbe real purchaser at tbe Orphans’ Court sale. Twenty-six years afterwards —on June 22, 1869, — be purchased from bis son, John Brady Irwin, tbe latter’s interest in tbe land, a recital in tbe deed from tbe son to him being that tbe interest conveyed was tbe one-third of tbe farm that bad been devised by Margaret Irwin to her three grandsons. A little more than a year later, by deed dated November 7, 1870, John Irwin conveyed this third interest to bis son, William W. Irwin, born to him by a second marriage, and tbe recital in that deed is as follows: “Being tbe same tract of land which was bequeathed to John B., Joseph L. and Henry F. Irwin by tbe last will and testament of Margaret Irwin and bearing date tbe 4th day of October, 1831. And by deed of John B. Irwin conveyed to John Irwin, tbe present grantor. Tbe said John Irwin, party of tbe first part, reserving to himself an estate for life in said described premises.” On June 23, 1875, John Irwin undertook to convey tbe undivided two-thirds of tbe coal in controversy to bis son, John B. Irwin, and it is under this deed that tbe appellants claim. On February 12, 1880, Joseph L. Irwin, one of tbe three grandsons of Margaret Irwin, conveyed to bis half-brother, William W. Irwin, bis one-third interest in tbe farm, and, under proceedings in the Orphans’ Court, tbe one-third interest of tbe remaining grandson, Henry F. Irwin, deceased, was conveyed, September 9, 1881, by tbe guardian of bis minor children to William W. Irwin. After tbe death of tbe latter, which occurred sometime prior to May 13, 1898, bis executrix sold the coal which is tbe subject of this controversy to Robert Jenkins, Jr., wbo, in turn, conveyed it to tbe appellee. John Brady Irwin died about eighteen years before this action was brought, leaving to survive him as bis heirs *561at law the appellants, who now claim, by descent from him, two-thirds of the coal underlying the farm left by his grandmother, their title resting on the deed to him from his father. The case was submitted to' the jury with instructions that if they should find that John Irwin, after his purchase of the property through Wilson at the Orphans’ Court sale, took and continued to hold title to the farm under a claim of absolute ownership, and not as trustee for himself and sons, the verdict should be for the plaintiffs. That this was error the trial judge, as already stated, subsequently admitted, and he correctly held that the verdict ought to have been directed for the defendant. This is clear from the foregoing recitals taken from the records.
The court below held that the Orphans’ Court had jurisdiction, eight years after the death of Margaret Irwin, to order a sale of her farm for the payment of debts. We need not pass upon that question, for, even admitting that the jurisdiction of the Orphans’ Court had been validly exercised, for whom did Irwin become a purchaser? When he sold the farm as executor he was a life tenant on it, with remainder in his three sons, and, having purchased at his own sale, through Wilson, a straw man, the presumption is that he bought the property and held title to it for the benefit of those interested in it before it was sold: Church v. Winton, 196 Pa. 107. In applying this rule in Shuman’s App., 27 Pa. 64, it was said: “It certainly is not necessary to decide now that an executor who buys at Ms own sale, or what is precisely the same thing, gets another to buy for him, holds the land on the same trusts that it was subject to before the sale.” This was said often before and has been often repeated since. The presumption that John Irwin bought the farm as trustee for himself and sons, and that he understood that he so took title, becomes conclusive in view of his purchase from his son, John Brady Irwin, of the one-third interest in the farm twenty-six years after he had become the purchaser at *562the Orphans’ Court sale. If on June 22, 1869, he regarded himself as the absolute owner of the property, why did he pay his son $800 for a one-third interest in it and accept a deed which recited that the' interest purchased had been acquired by the son, the grantor, under his grandmother’s will? The only possible explanation of this transaction is that the father continued to recognize the title to the land after the Orphans’ Court sale as being still in him merely for life, with remainder to his sons; and that he so regarded the title conclusively again appears in his deed for the one-third interest to his son, William, in which he recites that the interest he conveyed had been acquired by him from his said son, John R, whom he recognized as the absolute owner of it in 1869. The recitals in these deeds — the one accepted by John Irwin and the other executed and delivered by him — were confessions by him that he had not become the purchaser of the farm for himself alone, and these confessions bind those now claiming under him, for appellants’ ancestor purchased with knowledge of the real condition of the title: Penrose v. Griffith, 4 Binney 231. As he would be estopped, they are estopped. John Irwin, through the deed of June 23, 1875, which he executed for a two-thirds interest in the coal to his son, John Brady Irwin, did not pass title to the same, for neither then nor at any other time was he the owner of it. No interest in it passed by his deed to the ancestor of the appellants. The undivided two-thirds of the same continued to be the property of the two sons, Joseph and Henry F., after the Orphans’ Court sale, just as before, and the title to all of the coal having finally passed to William W. Irwin by valid conveyances, the appellee, having a record title from him, is safe from any assault upon it by the appellants. The assignments of error are all overruled and, for the reasons stated, the judgment on the verdict, in favor of the appellee, is affirmed.